Name: Commission Regulation (EEC) No 1809/80 of 10 July 1980 amending Regulation (EEC) No 2186/79 laying down detailed rules for the application of the additional measures applicable to holders of long-term storage contracts for table wine for the 1978/79 wine-growing year
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  civil law;  economic policy
 Date Published: nan

 No L 177/ 10 Official Journal of the European Communities 11 . 7 . 80 COMMISSION REGULATION (EEC) No 1809/80 of 10 July 1980 amending Regulation (EEC) No 2186/79 laying down detailed rules for the appli ­ cation of die additional measures applicable to holders of long-term storage contracts for table wine for the 1978/79 wine-growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 459/80 (2), and in particular Article 12 (4) thereof, Whereas Article 4 (3) of Commission Regulation (EEC) No 2186/79 (3) provides that distillation opera ­ tions carried out pursuant to Article 2 (2) of that Regu ­ lation must be carried out between 1 October 1979 and 30 June 1980 ; Whereas, as a result of the volume of certain distilla ­ tion operations carried out in particular at the begin ­ ning of the marketing year, difficulties have arisen which have prevented certain distilleries from carrying out distillation in time ; Whereas it is therefore appropriate, in fairness, to allow those distilleries more time to meet their obliga ­ tions and to set a new closing date for carrying out the said distillation operations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2186/79, '30 June 1980' is replaced by ' 15 September 1980'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979, p. 1 . (*) OJ No L 57, 29 . 2. 1980, p. 32. (J) OJ No L 252, 6 . 10 . 1979, p. 10 .